
	

113 HR 4918 IH: Speeding Access to Already Approved Pharmaceuticals Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4918
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Stivers (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Food and Drug Administration to expedite review of pharmaceuticals that are approved
			 for marketing in the European Union.
	
	
		1.Short titleThis Act may be cited as the Speeding Access to Already Approved Pharmaceuticals Act of 2014.
		2.Expedited review of EU-approved pharmaceuticals
			(a)In generalSection 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended by adding at the
			 end the following:
				
					(g)EU-Approved pharmaceuticals
						(1)Expedited reviewBeginning not later than 90 days after a new pharmaceutical is approved for marketing in the
			 European Union, the Secretary shall, at the request of the sponsor of the
			 pharmaceutical, facilitate the development and expedite the review of such
			 new pharmaceutical under section 505 or 515 of this Act or section 351 of
			 the Public Health Service Act, as appropriate.
						(2)DefinitionIn this subsection, the term pharmaceutical means a drug (including a biological product) or a device..
			(b)Technical correctionSubsection (f) (relating to awareness efforts) of section 506 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 356) is hereby moved so as to follow subsection
			 (e) (relating to construction) of such section 506.
			
